Citation Nr: 1435807	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  08-34 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include emotionally immature unstable personality, dysthymic disorder, anxiety disorder, depressive disorder, and psychotic disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an June 2008 Regional Office (RO) in St. Paul, Minnesota rating decision, which found that new and material evidence sufficient to reopen a claim of entitlement to service connection for a psychiatric disorder, to include emotionally immature unstable personality, dysthymic disorder, anxiety disorder, depressive disorder, and psychotic disorder, had not been submitted.

In March 2011, the Board reopened the claim and remanded the issue for further development.  Subsequently, in September 2013, the Board denied the claim.  The Veteran appealed the September 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2014, the Court granted the joint motion for remand (joint motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion..

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records include a normal psychiatric evaluation during his May 1964 medical examination prior to enlistment.  In July 1964, several weeks after beginning basic training, the Veteran was admitted to the hospital for cough and cold symptoms.  During treatment, he indicated that he had felt extremely frightened and nervous since his enlistment in the Marine Corps and noted a long-standing fear of insects and high places.  The Veteran was referred to the psychiatric service.  The Veteran subsequently was diagnosed with emotional instability reaction.  The examiners concluded that the Veteran suffered from a profound personality disorder that rendered him unsuitable for military service.  The conclusion was that he had no disability that was the result of an incident of service or that was aggravated by service.  Based on the foregoing, the Veteran was released from service.

Post-service, the Veteran was hospitalized in a VA facility in August 1967, where he was diagnosed with emotionally immature unstable personality and possible schizophrenia.  He was hospitalized again at a VA facility in October 1975, where he was diagnosed with depressive syndrome in a passive-dependent personality.  The hospital record related the Veteran's history of depression to his marriage difficulties and back pain.  In a November 1975 VA treatment record, the Veteran stated that all of his problems began when he was on active duty.

A June 1983 VA psychiatric examination resulted in a diagnosis of dysthymic disorder.  Subsequent VA treatment records from 2008 reflect that the Veteran received diagnoses of dysthymia, personality disorder, anxiety, and depression.

A VA mental treatment follow-up record from September 2009 reflects that the Veteran did not have posttraumatic stress disorder.

The Board notes that the Veteran was afforded a VA examination in October 2010 where the VA examiner diagnosed him with a depressive disorder not otherwise specified, a psychotic disorder not otherwise specified, and a dependent personality.  As to etiology, the VA examiner opined that the Veteran's current diagnoses of depressive and psychotic disorders were not related to the Veteran's military service because they began after service.  In addition, the examiner noted the Veteran's life-long adjustment problems due to his personality disorder and noted that characterological factors appeared to have made his adjustment to the military difficult.  

In November 2010, the Veteran asked his VA mental health provider to write a letter stating that his mental issues were related to his military service.  His treatment provider explained that he was unable to write such a letter.

In March 2011, the provider of the October 2010 VA examination furnished an examination addendum.  The examiner again reviewed the claims file, to include his prior examination report, and indicated that his opinion had not changed.  He further opined that the Veteran's personality disorder was not subject to any superimposed disease or injury, or was otherwise permanently aggravated during his military service, as the Veteran was not in combat, sexually abused, or otherwise exposed to trauma during military service.  He reiterated that the Veteran's current depressive and psychotic disorders did not have an onset in military service; they also were not caused by or aggravated by his military service.

In the March 2014 joint motion, the parties found that the October 2010 VA examination report and March 2011 addendum were inadequate for rating purposes because they lacked the required rationale for the given opinion.  The parties explained that the lack of a reasoned medical explanation connecting the relevant medical evidence of record and the psychologist's opinion is of particular importance in this appeal.  As such, in accordance with the joint remand, a remand is again required to obtain a supplemental psychiatric opinion that provides a reasoned explanation for the examiner's conclusions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records for the Veteran's condition from all applicable VA medical facilities that is not already of record.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to and reviewed by the reviewer/examiner.  

The examiner/reviewer should identify all of the Veteran's current acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) criteria.  The examiner should also identify personality disorders that meet the DSM-V criteria.

The examiner/reviewer is asked to provide an opinion regarding the following:

(a)  Whether any current personality disorder was subject to any superimposed disease or injury, or was otherwise permanently aggravated during military service;

(b)  Whether any other current acquired psychiatric disorder had its onset in service; and

(c) Whether any other current acquired psychiatric disorder was otherwise caused or aggravated by the Veteran's military service.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his disorder and the continuity of symptomatology.  In accordance with the joint motion, it is essential that the examiner provide a rationale connecting the relevant medical evidence to his/her opinion.

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



